department of the treasury internal_revenue_service washington d c date nov employer_identification_number i w l o o l dear sir or madam contact person identification_number telephone number sin this is in reply to a ruling_request dated date regarding termination of a_trust on date a as donor and b as initial trustee executed d a_trust d represents that it is a charitable_remainder_unitrust under sec_644 and d of the internal_revenue_code paragraph of c provides that the trustee shall distribute to a during her lifetime the unitrust_amount in each taxable_year such amount is required to be paid in quarterly amounts at the end of each calendar_quarter any income of the trust in excess of the unitrust_amount is required to be added to the principal the trust defines the unitrust_amount as the lesser_of a the trust income for the taxable_year as defined in sec_643 of the code and the regulations promulgated thereunder and b five percent of the net fair_market_value of the assets of the trust valued as of the first day of each taxable_year of the trust the valuation_date the unitrust_amount for a given year also includes any amount of trust income for such year that is in excess of the amount required to be distributed under b above to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed as five percent of the net fair_market_value of the trust assets on the valuation_date paragraph of the c provides that upon a's death the unitrust_amount as describe above shall be distributed to b and c in equal shares or distributed to the survivor thereof provided however that b and c or the survivor thereof as beneficiaries or beneficiary furnish payment for any federal and or state_death_taxes that may be attributable to the trust upon the death of a paragraph of d provides that upon the death of the last to die of b and cg the balance of the trust shall be held in further trust for the benefit of any one or more charitable organizations that satisfy the requirements of sec_170 a c a and a of the code that may be designated by a the donor the trustee is required to pay all -2- income to the charitable_organization s annually in addition the trustee at his sole discretion may distribute the principal of the trust to the charitable_organization s if the donor fails to designate one or more charitable organizations as remainder beneficiary of the trust the trustee shall pay the income and discretionary principal to such charitable_organization or organizations that satisfy the above mentioned requirements as the trustee in his sole discretion may determine the physician of b and c has signed an affidavit under penalties of perjury that neither b and c has a medical_condition expected to result in a shorter-than-average tongevity on date a petition for reformation of the trust was filed pursuant to the petition the trustees which include c as co-trustee as plaintiffs requests to reform d so that the unitrust_amount distributed pursuant to the terms of the trust will ‘be reflected a sec_5 of the fair_market_value of d's assets valued as of january of each year until the death of the surviving beneficiary on date a final judgment granting plaintiff's motion to alter the unitrust_amount to pursuant paragraph a of the d a as donor did not designate a remainder charitable_beneficiary to receive the income and principal of the trust upon the death of b and c b and c as co-trustees of the d designated three specific organizations recognized as exempt under sec_501 as charitable_remainder beneficiaries sec_4947 of the code provides that in case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interest tin which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 sec_507 sec_508 to the extent applicable to a_trust described in this paragraph sec_4941 sec_4943 except as provided in subsection b sec_4944 except as provided in subsection b and sec_4945 shall apply as if such trust were a private_foundation sec_4947 of the code provides that sec_4947 shall not apply with respect to any amounts payable under the terms of a split-interest trust to non-charitable beneficiaries sec_664 of the code provides that a charitable_remainder_unitrust is a_trust from which a fixed percentage not less than five percent nor more than fifty percent of the net fair_market_value of the trust is to be paid to one or more individuals for a term of years not to exceed twenty years or for the lifetime of such individual or individuals upon termination of such individual s interest in the trust the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 of the code is exempt from taxation under sec_501 for the taxable_year with respect to the carrying on its activities a tax equal to percent of the net_investment_income of such foundation sec_4941 of the code provides that there is hereby imposed a tax on each act of self-dealing between a disqualified_person and a private_foundation the rate_of_tax shall be equal to percent of the amount_involved with respect to the act of self-dealing for each year or part thereof in the taxable_period -3- sec_53 a of the foundation and similar excise_taxes regulations provides that for the purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 sec_4941 of the code defines self-dealing as certain transaction whether direct or indirect between a private_foundation and a disqualified_person including among others sale exchange or leasing or property and the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_53 d -2 f of the regulations provides that the fact that a disqualified_person received an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_4946 of the code defines a disqualified_person as a substantial contributors to a private_foundation a foundation_manager or a member for the family of a substantial_contributor or foundation_manager sec_53_4946-1 of the foundation and similar excise_taxes regulations provides for purposes of sec_4941 only the term disqualified_person shall not include an organization which is described in sec_501 other than an organization describe din sec_509 sec_4946 of the code defines the term substantial contributor’ as any person who contributed more than dollar_figure to the private_foundation if such amount is more than two percent of the total contributions received by the private_foundation in the year of such contribution of the person deemed a substantial_contributor as a charitable_remainder_unitrust under sec_664 of the code d is a split- interest trust described in sec_4947 and therefore is subject_to sec_4941 which imposes an excise_tax on self-dealing b and c are disqualified persons with respect to d under sec_4946 of the code because they are substantial contributors to d as well as being trustees because d is a split-interest trust it is treated as a private_foundation under sec_4947 the critical question is whether early termination may be expected to result in greater allocation of d’s assets to the income_beneficiary to the detriment of the charitable beneficiaries than a non-early termination d's proposed allocation method is reasonable if the income_beneficiary has no knowledge of a medical_condition or other circumstance likely to result in a shorter life expectancy than that predicated by the actuarial_tables otherwise an early termination would tend to deprive the charitable beneficiaries of their benefit and would be inconsistent with the charitable deduction allowed to the donor -4- upon a’s death d intends to distribute an amount equal to the present_value of the interests held by b and c as well as an amount equal to the present_value of the charitable interests to the designated charitable organizations such a transaction will not constitute a direct or indirect act of self-dealing under sec_4941 and will not result in any benefit to the income beneficiaries because state law allows for early termination all beneficiaries favor early termination and d will use the income_tax regulations formula for determining the present values of the income and remainder interests in a charitable_remainder_trust this ruling is based on the understanding that there will be no material changes in the facts upon which it is based or cited as precedent transactions under other provisions of the code if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter you should keep a copy for your permanent records sec_6110 of the code provides that it may not be used also we express no opinion as to the tax consequences of the sincerely signed robert c haspes jr robert c harper jr manager exempt_organizations technical group
